NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 13, 2019* 
                                 Decided March 13, 2019 
                                              
                                          Before 
 
                         MICHAEL B. BRENNAN, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
No. 18‐2427 
 
UNITED STATES OF AMERICA,                            Appeal from the United States 
      Plaintiff‐Appellee,                            District Court for Northern District of 
                                                     Indiana, Hammond Division. 
      v.                                              
                                                     No. 2:10‐CR‐222 JVB 
FAIRLY EARLS,                                         
      Defendant‐Appellant.                           Joseph S. Van Bokkelen, 
                                                     Judge. 

                                        O R D E R 

        Fairly Earls was convicted in the Northern District of Indiana of lying in a 
passport application, aggravated identity fraud, and identity theft, 18 U.S.C. § 1542, 
§ 1028A(a)(1), § 1028(a)(2), and sentenced to 60 months’ imprisonment. While serving 
his sentence, Earls was transferred from federal prison to Wisconsin state custody and 
tried for first‐degree sexual assault of a child and bail jumping. He was convicted and 
sentenced to a total of 90 years’ imprisonment, and he is currently incarcerated in 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2427                                                                              Page  2 
 
Wisconsin state prison. Seeking a declaration that he has now completed his federal 
sentence, he filed a “Motion Pursuant to Federal Rule 60(b)(5)” in his criminal case in 
the Northern District of Indiana. The district court properly denied Earls any relief, but 
we conclude that it should have construed the request as a petition under 28 U.S.C. 
§ 2241 and dismissed it. 
          
         After five years total in federal and state prison, Earls requested a letter from the 
Federal Bureau of Prisons declaring that he had completed his federal sentence. In 
response, the Bureau contacted the district court to ask if it had intended Earls’s federal 
sentence to run “concurrently” with the state sentence that was imposed years later. 
The court answered the Bureau by issuing an order stating that, because it “did not 
order the sentence to be served concurrently with anticipated state court sentence, the 
default provision of [18 U.S.C.] § 3584 applies and the federal court sentences runs 
consecutively to the state court sentences.” Earls appealed the order to this court.     
          
         We dismissed that appeal for lack of jurisdiction because the district court’s 
order was not an appealable decision; it was just a response to the Bureau of Prisons. 
United States v. Earls, No. 15‐3651 (7th Cir. Apr. 6, 2016). We stated that Earls’s proper 
course was to exhaust his administrative remedies, and if unsuccessful, petition the 
federal court for review under 28 U.S.C. § 2241. Id. (citing Romandine v. United States, 
206 F.3d 731, 736 (7th Cir. 2000); Barden v. Keohane, 921 F.2d 476, 479 (3d Cir. 1990)). 
          
         Instead, Earls filed a “Motion Pursuant to Civil Rule 60(b)(5),” asking the district 
court for an order that he had “satisfied” the judgment—a declaration that he had 
completed his federal sentence. The court denied the motion because, it reasoned, it had 
no authority under the Federal Rules of Civil Procedure to grant the relief sought. This 
appeal followed.   
 
         The district court was undoubtedly correct that Federal Rule of Civil Procedure 
60, like all the civil rules, does not apply in criminal cases. See FED. R. CIV. P. 1. But, in 
situations like this, when there is no civil proceeding underway, a court should examine 
the substance, not just the label, of the pro se filing, and if it calls out for post‐conviction 
relief, construe it as a collateral attack under the appropriate statute—28 U.S.C. § 2255 
or § 2241. See Castro v. United States, 540 U.S. 375, 381–83 (2003); Melton v. United States, 
359 F.3d 855, 857–58 (7th Cir. 2004). 
          
           Here, it would be inappropriate to construe Earls’s filing as a § 2255 motion 
because it is not challenging the validity of his sentence or seeking to have it vacated. 
No. 18‐2427                                                                             Page  3 
 
Romandine, 206 F.3d at 736. Rather, Earls wants time he served in state custody credited 
against his federal sentence, and such “[r]equests for sentence credit, or for recalculation 
of time yet to serve … must be presented to the Attorney General (or [his] delegate, the 
Bureau of Prisons), and adverse decisions may be reviewed by an action under 
28 U.S.C. § 2241.” Id. As we stated in Earls’s last appeal, a § 2241 petition (after he has 
exhausted his administrative remedies) is the only avenue for the type of relief Earls 
wants. Thus, the district court should have reclassified Earls’s motion. See Setser 
v. United States, 566 U.S. 231, 244 (2012); Romandine, 206 F.3d at 736. 
         
        But the district court could not have granted relief, or even evaluated the merits 
of Earls’s petition, because he filed it in the wrong court. A § 2241 petition must be filed 
in the judicial district that contains the prisoner’s place of confinement. 28 U.S.C. 
§ 2241(a); e.g., al‐Marri v. Rumsfeld, 360 F.3d 707, 709–10, 712 (7th Cir. 2004). Earls is 
incarcerated in Portage, Wisconsin, located in the Eastern District of Wisconsin. The 
federal district court there is the proper venue for Earls’s petition.   

       Accordingly, we VACATE and REMAND to the district court with instructions 
to dismiss the petition without prejudice.